DETAILED ACTION
This is in response to the amendment filed 6/30/2021 wherein claims 2 and 6 are canceled and claims 1, 3-5, and 7-22 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The restriction between Inventions I-IV, as set forth in the Office action mailed on 6/8/2021, has been reconsidered in view of the amendment filed 6/30/2021. The restriction requirement is hereby withdrawn and claims 1, 3-5, and 7-22 are examined. 


Claim Objections
Claims 1, 5, 11, 17, and 20 are objected to because of the following informalities: 
“the primary and secondary gas turbine engines” (Claim 1, lines 5-6; Claim 11, lines 4-5; Claim 12, line 12) is believed to be in error for - - the primary gas turbine engine and the secondary gas turbine engine - -;
“the aircraft” (Claim 1, line 11; Claim 11, line 2; Claim 17, line 8) is believed to be in error for - - the aircraft hybrid gas turbofan - -;
“the second engine” (Claim 5, line 3) is believed to be in error for - - the secondary gas turbine engine - -; and
“the means for linking power” (Claim 18, line 1) is believed to be in error for - - the power linkage - -.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wherein the means for linking power” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Regarding independent claims 8 and 14, which recites “providing supplemental power to the primary gas turbine engine in an amount greater than 100 horsepower”, the recited claim language “greater than 100 horsepower” is not bounded at its upper limit and therefore includes horsepower 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the horsepower recited by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second engine" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the turbine" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the means for linking power" in line 18. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10-11, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2012/0119020) in view of Robic et al. (US 2017/0226934).
Regarding Independent Claim 1, Burns teaches (Figures 1-7) a method of operating an aircraft hybrid gas turbofan (18) during operation of a primary gas turbine engine (20), the method comprising:
boosting (via 68, 70, 72, 46) a high spool (24) of the primary gas turbine engine (20) using a secondary gas turbine engine (22) via a first power linkage (72) connecting the primary and secondary gas turbine engines (20, 22 – see Figure 3); and
wherein the primary gas turbine engine (20) is a propulsion engine (Paragraph 0015) and the secondary gas turbine engine (22) is an auxiliary power unit (Paragraph 0015).
Burns teaches that the application of power to the high spool from the secondary gas turbine engine may occur during ground operations and/or flight operations (Paragraph 0030). However, Burns 
Robic teaches (Figures 1-7) applying power to the high spool of a primary gas turbine engine (see Figures 2, 4, and 5) occurs during an idle mode of operation, wherein the idle mode occurs during descent of the aircraft (see Paragraphs 0061-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include applying power to the high spool of the primary gas turbine engine during an idle mode occurring during descent of the aircraft, as taught by Robic, in order to reduce the power supplied by a combustion of fuel and therefore the quantity of fuel that is fed in during in-flight idling (Paragraph 0062 of Robic).
Regarding Claim 3, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein boosting (via 68, 70, 72, 46) the high spool (24) of the primary gas turbine engine (20) comprises: driving a generator (68; see Figure 3 and Paragraph 0030) with the secondary gas turbine engine (22; see Figure 3 and Paragraph 0029); coupling a motor (46; see Paragraph 0018) to the high spool (24); and powering (due to 70, 72; see Paragraph 0030) the motor (46) via the generator (68).
Regarding Claim 8, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns in view of Robic does not teach, as discussed so far, wherein boosting the high spool of the primary gas turbine engine comprises providing supplemental power to the primary gas turbine engine in an amount greater than 100 horsepower.
Robic teaches (Figures 1-7) boosting the high spool (2, 20, 4) of the gas turbine engine (see Figures 2-5) comprises providing supplemental power to the primary gas turbine engine in an amount greater than 100 horsepower (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic to provide supplemental power to the gas turbine engine an amount greater than 100 horsepower, as taught by Robic, for the same reasons discussed above in claim 1.
Regarding Independent Claim 10, Burns teaches (Figures 1-7) a method of operating an aircraft hybrid gas turbofan (18), the method comprising: 
providing supplemental power (via 72) to one of a primary gas turbine engine (20) and a secondary gas turbine engine (22) during a mode of operation (Paragraph 0030) of the primary gas turbine engine (20), wherein the primary gas turbine engine (20) is a propulsion engine (Paragraph 0015) and the secondary gas turbine engine (22) is an auxiliary power unit (Paragraph 0015);
wherein supplemental power (via 72 – see Paragraph 0030) is provided to the primary gas turbine engine (20) by the APU (22); and
wherein supplemental power (via 72 – see Paragraph 0030) is provided to the APU (22) by the primary gas turbine engine (20); and
reducing a fuel flow to the primary gas turbine engine when supplemental power is provided to the primary gas turbine engine by the APU such that a net fuel reduction is achieved, wherein the net fuel reduction accounts for fuel flow to the primary gas turbine engine and fuel flow to the APU.
Burns does not teach reducing a fuel flow to the primary gas turbine engine when supplemental power is provided to the primary gas turbine engine such that a net fuel reduction is achieved, wherein the net fuel reduction accounts for fuel flow to the primary gas turbine engine and fuel flow to the APU.
Robic teaches that the supply of power provided to the high pressure shaft of the engine reduces the total consumption of fuel over a flight (Paragraph 0066). Robic also teaches that reducing the power supplied by the combustion of fuel leads to a reduction in the quantity of fuel that is fed during idling, while keeping a minimum richness in the fuel consumption to avoid a lean extinction and keeping a minimum speed to allow reacceleration of the engine if it is requested by the pilot (see Paragraphs 0061-0062). Therefore, the fuel consumption of an aircraft is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that reducing the power supplied by the combustion of fuel leads to a reduction in the quantity of fuel that is fed during idling, while keeping a minimum 
Therefore, since the general conditions of the claim, i.e. that it is desirable to reduce the consumption of fuel in an aircraft, were disclosed in the prior art by Robic, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fuel reduction as taught by Robic in order to reduce the quantity of fuel that is fed during idling, while keeping a minimum richness in the fuel consumption to avoid a lean extinction and keeping a minimum speed to allow reacceleration of the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 11, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns teaches (Figures 1-7) wherein providing supplemental power (via 72 – see Paragraph 0030) comprises boosting the high spool (24) of a primary gas turbine engine (20) using the secondary gas turbine engine (22) via a first power linkage (72) connecting the primary and secondary gas turbine engines (20, 22 – see Figure 3 and Paragraph 0030). Burns in view of Robic does not teach, as discussed so far, wherein providing supplemental power to the primary gas turbine engine occurs during an idle mode of operation of the aircraft.
Robic teaches (Figures 1-7) applying power to the high spool of a primary gas turbine engine (see Figures 2, 4, and 5) occurs during an idle mode of operation of the aircraft (see Paragraphs 0061-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns and Robic to include providing supplemental power to the primary gas turbine engine occurs during an idle mode of operation of the aircraft, as taught by Robic, in order to reduce the power supplied by a combustion of fuel and therefore the quantity of fuel that is fed in during in-flight idling (Paragraph 0062 of Robic).
Regarding Claim 15, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein providing supplemental power (via 72 – see 
Regarding Claim 16, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns in view of Robic does not teach, as discussed so far, wherein the mode of operation is one of a takeoff mode, top of climb mode, or cruise mode.
Robic teaches (Figures 1-7) applying power to the high spool of a primary gas turbine engine (see Figures 2, 4, and 5) occurs during an in-flight idling phase of the cruising an aircraft (see Paragraphs 0060-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include applying power to the high spool of the primary gas turbine engine during an in-flight idling phase of the cruising of an aircraft, as taught by Robic, in order to reduce the power supplied by a combustion of fuel and therefore the quantity of fuel that is fed in during in-flight idling (Paragraph 0062 of Robic).
Regarding Independent Claim 17, Burns teaches (Figures 1-7) an aircraft hybrid gas turbofan (18) comprising:
a primary gas turbine engine (20) having a high spool (24), wherein the primary gas turbine engine (20) is a propulsion engine (Paragraph 0015);
a secondary gas turbine engine (22), wherein the secondary gas turbine engine (22) is an auxiliary power unit (Paragraph 0015); and
a power linkage (46, 72, 70, 68) connected between the high spool (24) of the primary gas turbine engine (20) and the APU (22) configured to boost the high spool (24) of the primary gas turbine engine (20).
Burns teaches that the application of power to the high spool from the secondary gas turbine engine may occur during ground operations and/or flight operations (Paragraph 0030). However, Burns does not teach that the application of power to the high spool of the primary gas turbine engine occurs during descent of the aircraft.
Robic teaches (Figures 1-7) applying power to the high spool of a primary gas turbine engine (see Figures 2, 4, and 5) occurs during descent of the aircraft (see Paragraphs 0061-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include applying power to the high spool of the primary gas turbine engine during descent of the aircraft, as taught by Robic, in order to reduce the power supplied by a combustion of fuel and therefore the quantity of fuel that is fed in during in-flight idling (Paragraph 0062 of Robic).
Regarding Claim 19, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein the power linkage (46, 72, 70, 68) includes a combined motor/generator (46 – see Paragraph 0018) configured to transfer power (see Paragraph 0030) from a spool (24) of the primary gas turbine engine (20) to the APU (22).
Regarding Independent Claim 20, Burns teaches (Figures 1-7) a method of operating an aircraft hybrid gas turbofan (18), the method comprising:
providing supplemental power (via 72 – see Paragraph 0030) to a primary gas turbine  engine (20) by a secondary gas turbine engine (22) during a mode of operation of the primary gas turbine engine (20), wherein the primary gas turbine engine (20) is a propulsion engine (Paragraph 0015) and the secondary gas turbine engine (22) is an auxiliary power unit (Paragraph 0015); and
reducing a response time (due to motor/generator 46, coupling 72, conditioner 70, motor/generator 68) of the primary gas turbine engine (20) for spooling up when additional thrust is needed (see Figure 3);
wherein providing supplemental power (via 72 – see Paragraph 0030) comprises boosting a high spool (24) of the primary gas turbine engine (20) using a secondary gas turbine engine (22) via a first power linkage (72) connecting the primary and secondary gas turbine engines (20, 22).
Burns teaches that the application of power to the high spool from the secondary gas turbine engine may occur during ground operations and/or flight operations (Paragraph 0030). However, Burns 
Robic teaches (Figures 1-7) applying power to the high spool of a primary gas turbine engine (see Figures 2, 4, and 5) occurs during an idle mode of operation, wherein the idle mode occurs during descent of the aircraft (see Paragraphs 0061-0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns to include applying power to the high spool of the primary gas turbine engine during an idle mode occurring during descent of the aircraft, as taught by Robic, in order to reduce the power supplied by a combustion of fuel and therefore the quantity of fuel that is fed in during in-flight idling (Paragraph 0062 of Robic).
Regarding Claim 21, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns in view of Robic does not teach, as discussed so far, reducing a fuel flow to the primary gas turbine engine such that a net fuel reduction is achieved, wherein the net fuel reduction accounts for fuel flow to the primary gas turbine engine and fuel flow to the secondary gas turbine engine.
Robic teaches that the supply of power provided to the high pressure shaft of the engine reduces the total consumption of fuel over a flight (Paragraph 0066). Robic also teaches that reducing the power supplied by the combustion of fuel leads to a reduction in the quantity of fuel that is fed during idling, while keeping a minimum richness in the fuel consumption to avoid a lean extinction and keeping a minimum speed to allow reacceleration of the engine if it is requested by the pilot (see Paragraphs 0061-0062). Therefore, the fuel consumption of an aircraft is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that reducing the power supplied by the combustion of fuel leads to a reduction in the quantity of fuel that is fed during idling, while keeping a minimum richness in the fuel consumption to avoid a lean extinction and keeping a minimum speed to allow reacceleration of the engine if it is requested by the pilot (see Paragraphs 0061-0062).
Therefore, since the general conditions of the claim, i.e. that it is desirable to reduce the consumption of fuel in an aircraft, were disclosed in the prior art by Robic, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 22, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) reducing a response time (due to motor/generator 46, coupling 72, conditioner 70, motor/generator 68) of the primary gas turbine engine (20) for spooling up when additional thrust output is needed (see Figure 3).

Claims 4-5, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2012/0119020) in view of Robic et al. (US 2017/0226934) as applied to claims 1, 11, and 17 above, and further in view of Thompson (US 2006/0032234) and Saito et al. (US 2003/0131585).
Regarding Claim 4, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns teaches (Figures 1-7) the primary gas turbine engine (20) includes a high spool (24) having a turbine (38). Burns in view of Robic does not teach wherein boosting the high spool of the primary gas turbine engine comprises: generating compressed air with the secondary gas turbine engine; and providing the compressed air directly into a turbine of the high spool of the primary gas turbine engine to provide high spool torque.
Thompson teaches (Figure 1) boosting (via 18, 20) a primary gas turbine engine (4) by generating compressed air (from 12) with a secondary gas turbine engine (10) and providing compressed air to the primary gas turbine engine (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic to include the boosting of the primary gas turbine engine by generating compressed air with the secondary gas turbine engine and providing compressed air to the primary gas turbine engine, as taught by Thompson, in order to maximize power delivered by 
Saito teaches (Figures 1-3) supplying compressed air (from 6) directly (via 10) into a turbine (19) of a propulsion engine (4) to provide high spool torque (via 19a; see Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic and Thompson to have the compressed air being provided directly to the turbine of the high spool of the propulsion engine to provide high spool torque, as taught by Saito, in order to cause the fan to rotate and produce control thrust (Paragraph 0020).
Regarding Claim 5, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein boosting (via 68, 70, 72, 46) the high spool (24) of the primary gas turbine engine (20) comprises: driving a generator (68; see Paragraph 0030) with the second engine (22); coupling a motor (46; Paragraph 0018) to the high spool (24); powering the motor (46) via the generator (68; see Paragraph 0030). Burns also teaches (Figures 1-7) the primary gas turbine engine (20) includes a high spool (24) having a turbine (38). Burns in view of Robic does not teach, as discussed so far, generating compressed air in the secondary gas turbine engine and providing the compressed air into the turbine of the high spool of the primary gas turbine engine to provide high spool torque.
Thompson teaches (Figure 1) boosting (via 18, 20) a primary gas turbine engine (4) by generating compressed air (from 12) with a secondary gas turbine engine (10) and providing compressed air to the primary gas turbine engine (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic to include the boosting of the primary gas turbine engine by generating compressed air with the secondary gas turbine engine and providing compressed air to the primary gas turbine engine, as taught by Thompson, in order to maximize power delivered by the APU for starting propulsion engines by combining power sources delivered by the APU (Paragraph 0005). Burns in view of Robic and Thompson does not teach that the compressed air is provided directly into the turbine of the high spool of the primary gas turbine engine to provide high spool torque.
Saito teaches (Figures 1-3) supplying compressed air (from 6) directly (via 10) into a turbine (19) of a propulsion engine (4) to provide high spool torque (via 19a; see Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic and Thompson to have the compressed air being provided directly to the turbine of the high spool of the propulsion engine to provide high spool torque, as taught by Saito, in order to cause the fan to rotate and produce control thrust (Paragraph 0020).
Regarding Claim 12, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein boosting (via 68, 70, 72, 46) the high spool (24) of the primary gas turbine engine (20) comprises: driving a generator (68; see Paragraph 0030) with the secondary gas turbine engine (22); coupling a motor (46; Paragraph 0018) to the high spool (24); powering the motor (46) via the generator (68; see Paragraph 0030). Burns also teaches (Figures 1-7) the primary gas turbine engine (20) includes a high spool (24) having a turbine (38). Burns in view of Robic does not teach, as discussed so far, generating compressed air in the secondary gas turbine engine and providing the compressed air into the turbine of the high spool of the primary gas turbine engine to provide high spool torque.
Thompson teaches (Figure 1) boosting (via 18, 20) a primary gas turbine engine (4) by generating compressed air (from 12) with a secondary gas turbine engine (10) and providing compressed air to the primary gas turbine engine (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic to include the boosting of the primary gas turbine engine by generating compressed air with the secondary gas turbine engine and providing compressed air to the primary gas turbine engine, as taught by Thompson, in order to maximize power delivered by the APU for starting propulsion engines by combining power sources delivered by the APU (Paragraph 0005). Burns in view of Robic and Thompson does not teach that the compressed air is provided directly into the turbine of the high spool of the primary gas turbine engine to provide high spool torque.
Saito teaches (Figures 1-3) supplying compressed air (from 6) directly (via 10) into a turbine (19) of a propulsion engine (4) to provide high spool torque (via 19a; see Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic and Thompson to have the compressed air being provided directly to the turbine of the high spool of the propulsion engine to provide high spool torque, as taught by Saito, in order to cause the fan to rotate and produce control thrust (Paragraph 0020).
Regarding Claim 13, Burns in view of Robic, Thompson, and Saito teaches the invention as claimed and as discussed above. Burns in view of Robic, Thompson, and Saito does not teach, as discussed so far, wherein reducing the fuel flow to the primary gas turbine engine comprises a reduction of fuel flow greater than 10 percent over a conventional idle mode in which power to the high spool of the primary gas turbine engine is not boosted by the secondary gas turbine engine.
Robic teaches that adding an application of power to the HP shaft can constitute an advantageous solution for reducing the fuel requirement in in-flight idling and attempting to improve the fuel consumption of an aircraft (Paragraph 0060) and Thompson teaches that the use of an electric and pneumatic power to the main engine from an APU results in a reduction in weight that therefore lengthens the range of the aircraft or increases its payload (see Paragraph 0003). Therefore, the reduction of fuel flow is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that reducing the fuel flow leads to improved fuel consumption and increased range or payload of the aircraft (see Paragraph 0060 of Robic and Paragraph 0003 of Thompson).
Therefore, since the general conditions of the claim, i.e. that it is desirable to reduce the consumption of fuel in an aircraft, were disclosed in the prior art by Robic and Thompson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fuel reduction as taught by Robic and Thompson in order to improved fuel consumption and increased range or payload of the aircraft. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 14, Burns in view of Robic, Thompson, and Saito teaches the invention as claimed and as discussed above. Burns in view of Robic, Thompson, and Saito does not teach, as 
Robic teaches (Figures 1-7) boosting the high spool (2, 20, 4) of the gas turbine engine (see Figures 2-5) comprises providing supplemental power to the primary gas turbine engine in an amount greater than 100 horsepower (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic, Thompson, and Saito to provide supplemental power to the gas turbine engine an amount greater than 100 horsepower, as taught by Robic, in order to reduce the total consumption of fuel over a flight (Paragraph 0066 of Robic).
Regarding Claim 18, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns further teaches (Figures 1-7) wherein the power linkage (46, 72, 70, 68) includes an electrical coupling (via 72; see Figure 3) comprising: a generator (68; see Paragraph 0030) driven by the APU (22); and a motor (46; see Paragraph 0018) coupled to the high spool (24) and powered by the generator (68; see Paragraph 0030). Burns also teaches (Figures 1-7) the primary gas turbine engine (20) includes a high spool (24) having a turbine (38) located in a core gas path (through 32, 34, 36, 38; see Figure 2). Burns in view of Robic does not teach, as discussed so far, a mechanical coupling comprising a bleed air conduit connecting a compressor section of the APU to a core gas path of a turbine of the high spool.
Thompson teaches (Figure 1) a mechanical coupling (18) comprising a bleed air conduit (see Figure 1) connecting a compressor section (12) of the APU (10) to the primary gas turbine engine (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic to include the mechanical coupling comprising a bleed air conduit connecting a compressor section of the APU to the primary gas turbine engine, as taught by Thompson, in order to maximize power delivered by the APU for starting propulsion engines by combining power sources delivered by the APU (Paragraph 0005). Burns in view of Robic and Thompson does not teach that the bleed air conduit is provided between the compressor section and a turbine of the propulsion engine.
Saito teaches (Figures 1-3) a bleed air conduit (10) provided between a compressor section (6) and a turbine (19) of the propulsion engine (4) to provide high spool torque (via 19a; see Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic and Thompson to have the bleed air conduit provided between a compressor section and a turbine of the propulsion engine to provide high spool torque, as taught by Saito, in order to cause the fan to rotate and produce control thrust (Paragraph 0020).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2012/0119020) in view of Robic et al. (US 2017/0226934) as applied to claim 21 above, and further in view of Thompson (US 2006/0032234).
Regarding Claim 7, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns in view of Robic does not teach, as discussed so far, wherein reducing the fuel flow to the primary gas turbine engine comprises a reduction of fuel flow greater than 10 percent over a conventional idle mode in which power to the high spool of the primary gas turbine engine is not boosted by the secondary gas turbine engine.
Robic teaches that adding an application of power to the HP shaft can constitute an advantageous solution for reducing the fuel requirement in in-flight idling and attempting to improve the fuel consumption of an aircraft (Paragraph 0060) and Thompson teaches that the use of an electric and pneumatic power to the main engine from an APU results in a reduction in weight that therefore lengthens the range of the aircraft or increases its payload (see Paragraph 0003). Therefore, the reduction of fuel flow is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that reducing the fuel flow leads to improved fuel consumption and increased range or payload of the aircraft (see Paragraph 0060 of Robic and Paragraph 0003 of Thompson).
Therefore, since the general conditions of the claim, i.e. that it is desirable to reduce the consumption of fuel in an aircraft, were disclosed in the prior art by Robic and Thompson, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2012/0119020) in view of Robic et al. (US 2017/0226934) as applied to claim 1 above, and further in view of Friedrich (US 3,965,673).
Regarding Claim 9, Burns in view of Robic teaches the invention as claimed and as discussed above. Burns in view of Robic does not teach, as discussed so far, restricting an airflow exiting from a compressor section of the primary gas turbine engine.
Friedrich teaches (Figures 1-2) a primary gas turbine engine (1) having a compressor (2), wherein airflow (through 12) exiting the compressor (2) of the primary gas turbine engine (1) is restricted (via 14, 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burns in view of Robic to include the restricting of the airflow exiting from a compressor section of the primary gas turbine engine, as taught by Friedrich, in order to control the flow of compressed air to the gas turbine and to thereby provide speed control of the turbine (Column 4, lines 38-43).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741